Citation Nr: 0839931	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in rating decisions dated in January and 
May 2004, the RO held that the June 2003 rating decision was 
final pursuant to 38 U.S.C.A. § 7104 (West 2002), and 
adjudicated the issue of whether new and material evidence 
had been received to reopen the claim for service connection 
for bilateral hearing loss.  However, the Board, in resolving 
all doubt in the veteran's favor, construes a statement from 
the veteran, dated in December 2003 and received in January 
2004, as a timely notice of disagreement with the June 2003 
RO denial.  In this regard, it is noted that a substantive 
appeal was received within 60 days following issuance of a 
statement of the case dated in July 2005.  Additionally, a 
supplemental statement of the case, issued in August 2005, 
reflects that that the RO reopened the claim for service 
connection, and adjudicated the matter on the merits, de 
novo.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

In an October 2008 Informal Hearing Presentation, the 
veteran's representative waived Agency of Original 
Jurisdiction consideration of all evidence submitted since 
the August 30, 2005, supplemental statement of the case 
issued in this matter.  Thus, the Board will consider the 
additional evidence in conjunction with this appeal.  See 38 
C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent evidence of 
record that the veteran engaged in combat activity with the 
enemy during service, including aboard naval vessels.  

2.  There has been no demonstration, by competent clinical 
evidence of record, that the veteran's current bilateral 
hearing loss disability began during service or is 
etiologically related to any incident of service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353  (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A May 2003 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for bilateral hearing loss.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, in a letter dated in March 2006, VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied the 
veteran's claim for service connection, the rating and 
effective date aspects of the claim are moot.  Accordingly, 
any deficiency with respect to notice addressing disability 
ratings or assignment of effective dates constitutes no more 
than harmless, non-prejudicial error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Aside from VCAA notice regarding the now-moot matters of 
assignment of an effective date and a disability rating, as 
required by Dingess/Hartman, VCAA notice was completed prior 
to the initial adjudication of this claim.  Further, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claim.

The veteran underwent a VA audiological examination in 
November 2003.  However, as will be discussed further below, 
results ascertained on testing for speech and pure tone 
thresholds, evaluated as being at levels consistent with 
profound impairment, were found inconsistent with the 
veteran's ability to communicate with minimal difficulty 
while wearing his hearing aids.  His hearing aids were 
analyzed by the VA examiner and found to be set at mild gain.  
The veteran was re-instructed several times with no change in 
threshold data, and there was no apparent physical, mental, 
or language barrier to obtaining the veteran's cooperation.  
As a result, the Board finds that the veteran failed to 
cooperate at his November 2003 VA audiological examination.  
The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran's failure to cooperate at the November 2003 VA 
examination constituted a failure to cooperate in the 
development and adjudication of his claim, and is a 
significant factor in the Board's determination that no 
further VA examination is warranted in this matter. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In a letter received in May 2006, the veteran contended that 
he served as a first loader for a gun on a ship, in addition 
to his duties as a cook.  He indicated he did not see any 
enemy action.  He asserted that during one of the firings he 
had a sudden pain in his ears and found a warm clear liquid 
running down his jaw and throat.  He wrote that he could not 
hear very well, and went to sick bay, but was told, "aw, 
that is just part of gunnery.  Go lay in your rack for a 
couple of days and you will be fine."  (Quotes in original.)  
He recounted that from that day forward he was constantly 
nauseated.  He indicated that since that time his hearing had 
never improved.

Extensive service treatment records, including November 1945 
work-ups for motion sickness, diseases of the ear, nose, and 
throat, and psychiatric disability, make no mention of 
diagnosis or complaints of in-service ruptured eardrums, 
acoustic trauma, ear infections, firing of artillery, or 
hearing loss.  The service treatment records do include 
repeated histories of a serious childhood bilateral ear 
infection, when the veteran was approximately seven years 
old.  The veteran was indicated by history to have lost his 
balance for a period of five months after treatment and 
surgery for the bilateral ear infection at age seven.  

On examination for entrance into service, in January 1945, 
the veteran's ears were noted to be normal, and his hearing 
was characterized as 15/15, bilaterally.  On ear, nose, and 
throat, consultation in November 1945, conducted in light of 
complaints of chronic sea sickness, the veteran's gait was 
normal, past pointing was normal, Rhomberg was unsteady, and 
vestibular reaction was normal but hyper-active.  On X-ray of 
the mastoids, the cellular structures were clear, and no 
destructive process was found.  As of the date of this 
examination, the veteran's diagnosis was revised from motion 
sickness to schizoid personality.  In light of the diagnosed 
personality disorder, the veteran was found unfit for service 
and was discharged from service in December 1945.  (In March 
1946, he was awarded service-connection for psychiatric 
disability, effective from the date of his discharge from 
service.)

Documents of record, including the veteran's DD Form 214, 
reflect that the veteran served aboard naval vessels during 
service.  As such, the Board finds that noise exposure is 
consistent with the circumstances of the veteran's service.  
38 U.S.C.A. § 1154(a).  

At a VA examination in May 1948, the veteran's history of 
otitis media as a child was noted.  Examination of the ears 
revealed normal auditory canals, no discharge from the 
external canals or middle ear, no mastoidectomy scar, normal 
membrane tympani, and 20/20 hearing for ordinary 
conversation.  No history, complaint or diagnosis with 
respect to hearing loss was recorded.

At a VA examination in May 1949, the veteran's history of 
otitis media as a child was again noted.  Examination of the 
ears revealed normal auditory canals, no discharge from the 
external canals or middle ear, no mastoidectomy scar, normal 
membrana tympani, and 20/20 hearing for ordinary 
conversation.  No history, complaint or diagnosis with 
respect to hearing loss was recorded.

At a VA psychiatric examination in June 1960, the ears were 
not examined.  With respect to the veteran's recounting of an 
in-service history of motion sickness, no history of ear 
injury, ear infection, or hearing loss was recorded.  
Neurological examination was within normal limits.  The 
diagnosis was psychoneurotic disorder, conversion reaction 
with some episodes of dissociative reaction.

At VA treatment for a seizure disorder in May and September 
1993, examination of the head, ears, nose and throat was 
normal.  Neurological examination revealed no deficits.  The 
diagnosis was seizure disorder.  By history, his last seizure 
was noted to have occurred in 1970.  The veteran was 
prescribed medication for his seizure disorder.  On repeated 
neurological examination through August 1994, no history of 
in-service ear infection, inner ear injury, or hearing loss 
was noted, although in May 1993 his periods of sea-sickness 
during service were recorded by history.  In May 1994, he 
also mentioned a history of a sack of potatoes having fallen 
on his head during service, resulting in a short period of 
unconsciousness, and a grand mal seizure in 1961. 

At an April 2001 private audiological test, the veteran was 
noted to have asymmetrical loss of hearing.  He was noted to 
have sensorineural hearing loss in the left ear, and 
sensorineural hearing loss with a significant conductive 
component in the right ear.
 
In a letter dated in June 2001, W.A., D.O., whose letterhead 
indicates that he is Board certified in diseases of the ear, 
nose, and throat, wrote that the veteran had a combination of 
both impacted cerumen and squamous debris with chronic otitis 
externa, and chronic seromucinous otitis medial with 
conductive hearing loss, in addition to an expected 
sensorineural hearing loss consistent with his past history.  
No history of in-service acoustic trauma or in-service ear 
disease was noted.  

A report of private January 2002 audiological testing 
indicates that the veteran was noted to have hearing loss in 
both ears, moderate to severe in the right ear and moderate 
to profound in the left ear.  The audiogram results were not 
interpreted.

In a letter dated in October 2002, W.A., D.O., wrote that the 
veteran was a past member of the Armed Forces with 
significant noise exposure and probably acoustic trauma 
suffered in his ears, bilaterally.  He asserted that although 
all individuals lose hearing as they get older, it was 
"almost certain" that the veteran's noise exposure at a 
younger age has played a role in his deteriorated hearing.  
He elaborated that the fact that hearing damage can occur 
prior to patients actually experiencing hearing loss was well 
documented, and was one of the reasons why retired 
autoworkers have hearing aid coverage even though their noise 
exposure was 20 to 30 years earlier.

An August 2002 private audiogram report characterized the 
veteran's hearing as better since January 2002.  An October 
2002 audiogram report indicates that the veteran's hearing 
had improved since August 2002.  The diagnosis was moderate 
to moderate-to-severe sensorineural hearing loss.  

In correspondence received in June 2003, S.W., M.D., wrote 
that the veteran had severe hearing loss.  He recounted that 
in World War II the veteran was a gunner on a ship, and was 
exposed to loud noises and multiple loud explosions.  The 
veteran was noted to have since experienced decreased 
hearing.  Dr. S.W. concluded that his feeling was that the 
veteran had a severe disability with his hearing and that he 
should be compensated for it.

In a letter dated in July 2003, from J.D., CFNP, and C.H., 
M.D. (Board certified in rheumatology), the veteran was noted 
to have discussed his time in the military during which he 
served as a first loader on a 350-caliber anti-aircraft gun.  
He was noted to have been hit on the head during service when 
a unit fell out of a cargo net, and to have suffered 
bilateral ruptured eardrums.  These clinicians wrote that 
subsequent to these injuries, the veteran had suffered a 
hearing loss and balance disturbance which they believed were 
correlated with his injuries.  

At a VA examination in November 2003, the veteran provided a 
history of having served as a chef and in artillery in 
service.  He described post-service occupations of farming, 
factory work, dairy work, and as an insurance agent.  On 
audiological testing, the audiologist was unable to obtain 
valid threshold data for either speech or pure tones.  The 
audiologist noted that the veteran was able to communicate 
with minimal difficulty while wearing his hearing aids, and 
that the aids were analyzed and found to be set for mild gain 
(12 and 23 db).  The audiologist noted that by contrast that 
the veteran's voluntary thresholds upon audiological testing 
were at levels reflecting profound impairment.  She indicated 
that a mild gain hearing aid would not have been sufficient 
to provide adequate communication if the voluntary testing 
results from the veteran were valid.  She elaborated that the 
veteran was re-instructed several times with no change in 
threshold data.  She further asserted that there was no 
apparent physical, mental, or language barrier to obtaining 
the veteran's cooperation.

In a letter dated in August 2005, H.B., M.D., practicing in 
otolaryngology, wrote that the veteran was found to have a 
severe, progressive, noise-induced bilateral sensorineural 
hearing loss.  He opined that these findings certainly could 
be due to extreme noise exposure while in the military as a 
gunner.  

In a letter dated in August 2005, M.J.H, M.D., noted that he 
had become aware that the veteran was seeking disability 
through the VA secondary to noise-induced bilateral 
sensorineural hearing loss that was suffered initially when 
he was in the service serving in the Navy on a boat, at which 
point he suffered extreme noise exposure.  He recounted that 
it was his understanding that since that time the veteran had 
experienced persistent severe hearing loss which had been 
very debilitating and was quite handicapping.  He concluded 
that given the above, he would support the veteran's claim 
that his symptoms were in fact service-related.

From the records of treatment dated from April 2001 forward 
and several medical opinions received in this matter, it 
appears evident that the veteran has current hearing loss 
disability.  See 38 C.F.R. § 3.385.  Remaining for 
consideration is whether the veteran's current bilateral 
hearing loss disability began during service or is related to 
any incident of service.

There is no record of a diagnosis of hearing loss within one 
year of active service.  Accordingly, a presumption of 
service connection for bilateral hearing loss is not 
warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

As noted above, the Board has conceded that the veteran was 
exposed to noise in service, based on his service aboard 
naval vessels.  However, the Board finds that the veteran's 
recountings of exposure to acoustic trauma as a gunner in 
service, including resulting in an incident of inner ear 
injury in which warm liquid came out of his ears on one 
occasion after firing of a ship's gun, are not credible.  In 
his May 2006 letter, he indicated that he had experienced 
nausea ever since the alleged incident during which warm 
liquid came out of his ears.  However, in extensive 
psychiatric, neurological, and ear, nose, and throat, workups 
during the last two months of his period of active service, 
such an episode is not mentioned.  The Board finds it 
implausible that this specific incident, or any history of 
significant acoustic trauma as a gunner, would not be 
recounted even once in extensive medical workups for motion 
sickness, including a detailed ear, nose and throat workup.  
Additionally, no mention is made in post-service VA 
examinations in May 1948, May 1949, and June 1960, or any 
other information in the claims file during that time frame, 
of the veteran having served as a gunner or gun loader.  The 
veteran's lack of credibility is also consistent with and 
amplified by the veteran's lack of cooperation, as noted 
above, at his November 2003 VA examination.  

The veteran's lack of credibility in this proceeding, and the 
inconsistency of his assertions with reports of 
contemporaneous service treatment records and VA 
examinations, do not serve to support a finding that he has 
current hearing loss disability due to the acoustic trauma he 
describes as having occurred during service.  Additionally, 
the lack of treatment or complaints of hearing loss until 
approximately 2001, many years after service, is significant 
evidence against the veteran's claim for service connection 
for hearing loss due to any conceded incident of noise 
exposure during service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding presumption of service connection 
for colon disability to be rebutted by clear and convincing 
evidence in the form of absence of post-war medical records 
of treatment for colon-related problems for period of over 40 
years).  There is no record of a complaint or diagnosis of 
hearing loss during service, at VA examinations in May 1948 
and May 1949 (including examinations of the ears), at a VA 
psychiatric examination in June 1960, or at treatment at VA 
for a seizure disorder from May 1993 to August 1994.  The 
lack of such a history during workups for seizures in 1993 is 
inconsistent with the veteran's current contention that his 
exposure to acoustic trauma as a ship's gunner was the 
beginning of his problems with motion sickness and hearing 
loss.  Similarly, the veteran has recounted a long prior 
history of wearing hearing aides after service, but the lack 
of any mention of hearing aides in any of the above-
referenced records renders his assertions in this regard less 
than fully credible.  

There are numerous competent medical opinions linking the 
veteran's current hearing loss to in-service acoustic trauma 
as a gunner.  However, because these opinions are based on 
reported histories of unsubstantiated in-service acoustic 
trauma as a gunner, when viewed in the context of the entire 
record, the medical opinions based on these histories are of 
no probative value.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Based on the unsubstantiated history reported by the veteran 
in conjunction with his claim for monetary benefits, upon 
which the medical opinions provided in this case are based, 
the Board finds them to be of no probative value in support 
of the veteran's claim for entitlement to service connection 
for bilateral hearing loss.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


